          Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 1 of 47 Page ID #:18761
                           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                  1 QUINN EMANUEL URQUHART &
                    SULLIVAN, LLP
                  2  James R. Asperger (Bar No. 83188)
                     jamesasperger@quinnemanuel.com
                  3  865 S. Figueroa St., 10th Floor
                     Los Angeles, CA 90017
                  4  Telephone: (213) 443-3000
                     Facsimile: (213) 443-3100
                  5
                          Kevin P.B. Johnson (Bar No. 177129)
                  6       kevinjohnson@quinnemanuel.com
                          555 Twin Dolphin Drive, 5th Floor
                  7       Redwood Shores, CA 94065
                          Telephone: (650) 801-5000
                  8       Facsimile: (650) 801-5100
                  9 BLACKBERRY CORPORATION
                      Edward R. McGah, Jr (SBN 97719)
                 10   Vice President, Deputy General Counsel
                    – Litigation
                 11   41 Ticknor Place
                      Laguna Niguel, California 92677
                 12   Telephone: (+1) 650-581-4750
                 13 Attorneys for Plaintiff,
                         BlackBerry Limited
                 14

                 15                         IN THE UNITED STATES DISTRICT COURT
                 16                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                 17        BLACKBERRY LIMITED, a                        )   Case No. 2:18-cv-01844-GW-KS
                                                                        )   LEAD CONSOLIDATED CASE
                 18        Canadian corporation,
                                                                        )
                                                                        )   Related Case: 2:18-cv-02693-GW-KS
                 19                           Plaintiffs,
                                                                        )
                 20                    v.                               )
                                                                        )     BLACKBERRY LIMITED’S
                 21                                                     )     OPPOSITION TO
                           FACEBOOK, INC., a Delaware                         DEFENDANTS’ COMBINED
                           corporation, WHATSAPP INC., a                )
                 22                                                     )     MOTION FOR SUMMARY
                           Delaware corporation, and                          JUDGMENT OF INVALIDITY
                 23        INSTAGRAM, LLC, a Delaware                   )
                                                                        )     UNDER 35 U.S.C. § 101 (U.S.
                           limited liability company                          PATENT NOS. 8,296,351,
                 24                                                     )
                                                                        )     8,676,929, AND 9,349,120)
                 25                           Defendants,
                                                                        )
                                                                        )
                                                                            Hearing Date: Sept. 5, 2019
                 26        SNAP INC., a Delaware corporation                Time: 8:30 A.M.
                                                                        )
                 27                                                     )   Ctrm: 9D
                                              Defendant.
                                                                            Judge: Hon. George H. Wu
                 28
05710-00015/11017170.1                                                                     Case No. 2:18-cv-01844 GW(KSx)
                                                                                           Case No. 2:18-cv-02693 GW(KSx)
                               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
          Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 2 of 47 Page ID #:18762
                         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                  1                                                TABLE OF CONTENTS
                                                                                                                                               Page
                  2

                  3 INTRODUCTION ....................................................................................................... 1

                  4 BACKGROUND ......................................................................................................... 2

                  5 APPLICABLE LAW ................................................................................................... 4

                  6 ARGUMENT ............................................................................................................... 5

                  7            I.       The Court Should Deny Summary Judgment of invalidity of the
                                        ’351 Patent .............................................................................................. 5
                  8
                                        A.       The Invention Of The ’351 Patent ................................................ 5
                  9
                                        B.       Step 1: The ’351 Patent Is Directed To Patentable Subject
                 10                              Matter ............................................................................................ 6
                 11                              2.        Defendants Ignore the Claimed Improvement in
                                                           Computer Network Technology ....................................... 12
                 12
                                                 3.        The Claims Recite A Non-Preemptive Specific
                 13                                        Implementation ................................................................. 18
                 14                     C.       Step 2: The ’351 Patent Claims Additional Inventive
                                                 Elements...................................................................................... 19
                 15
                               II.      The Court Should Deny Summary Judgment of invalidity of the
                 16                     ’929 Patent ............................................................................................ 25
                 17                     A.       The Invention Of The ’929 Patent .............................................. 25
                 18                     B.       Step 1: The ’929 Recites an Additional Technical Solution ...... 26
                 19                     C.       Step 2: The ’929 Patent Claims Additional Inventive
                                                 Elements...................................................................................... 30
                 20
                               III.     The Court Should Deny Summary Judgment of invalidity of the
                 21                     ’120 Patent ............................................................................................ 32
                 22                     A.       The Invention Of The ’120 Patent .............................................. 32
                 23                     B.       Step 1: The ’120 Patent Is Directed To Patentable Subject
                                                 Matter .......................................................................................... 33
                 24
                                        C.       Step 2: The ’120 Patent Claims Additional Inventive
                 25                              Elements...................................................................................... 37
                 26                              1.        Silencing New Message Receipt Notifications On A
                                                           Per-Thread Basis While Still Displaying The
                 27                                        Message Was Not Well-Understood, Routine, Or
                                                           Conventional .................................................................... 37
                 28
05710-00015/11017170.1                                                                     Case No. 2:18-cv-01844 GW(KSx)
                                                                                   -i-
                                                                                           Case No. 2:18-cv-02693 GW(KSx)
                               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
          Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 3 of 47 Page ID #:18763
                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                  1                                 2.       Defendants Fail To Consider The Claims Of The
                                                             ’120 Patent As An Ordered Combination ........................ 39
                  2
                         CONCLUSION.......................................................................................................... 40
                  3

                  4

                  5

                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
05710-00015/11017170.1                                                                        Case No. 2:18-cv-01844 GW(KSx)
                                                                                  -ii-
                                                                                              Case No. 2:18-cv-02693 GW(KSx)
                                  BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
          Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 4 of 47 Page ID #:18764
                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                  1                                          TABLE OF AUTHORITIES
                                                                                                                                   Page(s)
                  2

                  3                                                           Cases
                  4 Aatrix Software, Inc. v. Green Shades Software, Inc.,

                  5
                                  882 F.3d 1121 (Fed. Cir. 2018) ...................................................................... 30

                  6 Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
                                  134 S. Ct. 2347 (2014) ............................................................................... 4, 18
                  7

                  8 Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,
                                 841 F.3d 1290 (Fed. Cir. 2016) .......................................................... 18, 19, 30
                  9
                         Ancora Techs., Inc. v. HTC America, Inc.,
                 10
                               908 F.3d 1343 (Fed. Cir. 2018) ................................................................ 12, 17
                 11
                         Bascom Global Internet Services, Inc. v. AT&T Mobility LLC,
                 12            827 F.3d 1341 (Fed. Cir. 2016) .......................................................... 25, 28, 39
                 13
                    Berkheimer v. HP Inc.,
                 14       881 F.3d 1360 (Fed. Cir. 2018) ................................................ 4, 19, 20, 25, 31
                 15 Bridge & Post, Inc. v. Verizon Commc’ns, Inc.,

                 16               No. 2018-1697, 2019 WL 2896449 (Fed. Cir. July 5, 2019) . 14, 15, 16, 28, 29

                 17 BSG Tech LLC v. Buyseasons, Inc.,
                                  899 F.3d 1281 (Fed. Cir. 2018) ...................................................................... 16
                 18

                 19 Cable Elec. Prods., Inc. v. Genmark, Inc.,
                                  770 F.2d 1015 (Fed. Cir. 1985) ........................................................................ 4
                 20
                         Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,
                 21
                               880 F.3d 1356 (Fed. Cir. 2018) .................................................. 4, 6, 16, 36, 37
                 22
                         Cristobal v. Siegel,
                 23            26 F.3d 1488 (9th Cir. 1994) ........................................................................... 21
                 24
                    Data Engine Techs. LLC v. Google LLC,
                 25       906 F.3d 999 (Fed. Cir. 2018) ........................................................ 6, 16, 21, 37
                 26 DDR Holdings, LLC v. Hotels.com, L.P.,

                 27               773 F.3d 1245 (Fed. Cir. 2014) .......................................... 6, 14, 17, 22, 23, 28
                 28
05710-00015/11017170.1                                                                       Case No. 2:18-cv-01844 GW(KSx)
                                                                                -iii-
                                                                                             Case No. 2:18-cv-02693 GW(KSx)
                                 BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
          Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 5 of 47 Page ID #:18765
                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                  1 Enfish, LLC v. Microsoft Corp.,

                  2
                                  822 F.3d 1327 (Fed. Cir. 2016) ................................ 6, 7, 12, 13, 15, 17, 22, 29

                  3 Finjan, Inc. v. Blue Coat Sys., Inc.,
                                  879 F.3d 1299 (Fed. Cir. 2018) .......................................................... 16, 17, 28
                  4

                  5 GoDaddy.Com LLC v. RPost Commc’ns Ltd.,
                                 2016 WL 3165536 (D. Ariz. June 7, 2016)
                  6              aff’d, 685 F. App’x 992 (Fed. Cir. 2017) ........................................................ 30
                  7
                    Intellectual Ventures I LLC v. Capital One Bank,
                  8         (USA), 792 F.3d 1363 (Fed. Cir. 2015) ................................................... 13, 14
                  9 Intellectual Ventures I LLC v. Erie Indem. Co.,

                 10               850 F.3d 1315 (Fed. Cir. 2017) .......................................................... 21, 29, 37

                 11 Intellectual Ventures I LLC v. Symantec Corp.,
                                  838 F.3d 1307 (Fed. Cir. 2016) ...................................................................... 37
                 12

                 13 McRO, Inc. v. Bandai Namco Games Am. Inc.,
                                  837 F.3d 1299 (Fed. Cir. 2016) ................................................................ 13, 18
                 14
                         Mformation Technologies, Inc. v. Research in Motion Ltd.,
                 15
                              764 F.3d 1392 (Fed. Cir. 2014) ...................................................................... 40
                 16
                         Research Corp. Techs. v. Microsoft Corp.,
                 17           627 F.3d 859 (Fed. Cir. 2010) ......................................................................... 18
                 18
                    SRI International, Inc. v. Cisco Systems, Inc.,
                 19       No. 2017-2223, 2019 WL 3162421, (Fed. Cir. July 12, 2019) ....................... 12
                 20 Trading Techs. Int’l, Inc. v. IBG LLC,

                 21              921 F.3d 1084 (Fed. Cir. 2019) ....................................................................... 16

                 22 Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC,
                                  874 F.3d 1329 (Fed. Cir. 2017) ...................................................................... 17
                 23

                 24 Universal Electronics Inc. v. Roku, Inc.,
                                 2019 WL 1877616 (C.D. Cal. Mar. 5, 2019) .................................................. 39
                 25
                    Vaporstream, Inc. v. Snap Inc.,
                 26
                          No. 2:17-cv-00220-MLH(KSx), 2018 WL 1116530 (C.D. Cal. Feb.
                 27      27, 2018) .................................................................................... 4, 20, 25, 32, 40
                 28
05710-00015/11017170.1                                                                       Case No. 2:18-cv-01844 GW(KSx)
                                                                               -iv-
                                                                                             Case No. 2:18-cv-02693 GW(KSx)
                                 BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
          Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 6 of 47 Page ID #:18766
                            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                  1                                                   Statutory Authorities
                  2 35 U.S.C. § 101.................................................................................................... 1, 2, 4

                  3 35 U.S.C. § 282............................................................................................................ 4

                  4
                                                                     Rules and Regulations
                  5
                         Fed. R. Civ. P. 56(c) .................................................................................................... 4
                  6
                         Fed. R. Civ. P. 56(e) .................................................................................................. 21
                  7

                  8                                                      Other Authorities
                  9 Jim Boyce, Microsoft Outlook Version 2002: Inside Out (2001) ............................. 38

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
05710-00015/11017170.1                                                                        Case No. 2:18-cv-01844 GW(KSx)
                                                                                     -v-
                                                                                              Case No. 2:18-cv-02693 GW(KSx)
                                  BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 7 of 47 Page ID #:18767
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

    1                                      INTRODUCTION
    2        The Court should deny Defendants’ Motion for Summary Judgment (“the
    3 Motion”) that the asserted claims of U.S. Patent Nos. 8,296,351 (the “’351 Patent”),

    4 8,676,929 (the “’929 Patent”), and 9,349,120 (the “’120 Patent”) (together, the

    5 “Challenged Patents”) are directed to ineligible subject matter under 35 U.S.C. § 101.

    6 Defendants’ flawed Motion depends upon an overgeneralization of the claim

    7 language and a studied ignorance of the specific challenges and the technological

    8 environment in which the inventions were intended to operate. Not only do these

    9 arguments fail to carry Defendants’ summary judgment burden, the record before the

   10 Court actually points toward the opposite result. The admissible evidence, as well as

   11 the undisputed expert testimony, supports a finding that the claimed inventions are,

   12 in fact, directed to non-abstract, concrete solutions to specific technological problems

   13 arising in the field of wireless communications for mobile electronic devices.

   14        The ’351 and ’929 Patents describe a novel architecture for storing, packaging
   15 and delivering content and advertising information to mobile devices in a faster and

   16 more efficient manner than previously possible.                BlackBerry conceived these
   17 inventions at a time when information on the Internet was designed for delivery and

   18 display on desktop computers, not mobile devices—where bandwidth, battery life,

   19 and screen size are critical considerations. To address the constraints of mobile

   20 devices, these inventions reduce the bandwidth and time required for mobile users to

   21 consume relevant content and advertisements.                   This specific technological
   22 improvement is non-abstract and patentable.

   23        The ’120 Patent addresses a problem that became acute largely after the
   24 popularization of smartphones—namely incessant new message notifications. The

   25 invention permits users to selectively silence such notifications on a per-thread basis,

   26 suppressing notifications for only some rather than all communications. Again, this

   27 invention represents a specific and substantial improvement over the all-or-nothing

   28 approach in prior messaging systems, and is patent eligible.                 Accordingly, the

                                                      -1-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 8 of 47 Page ID #:18768
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

    1 Challenged Patents are non-abstract and valid. The Court should deny Defendants’

    2 Motion once and for all.

    3                                      BACKGROUND
    4        Twice before in this case—at the conclusion of the motion-to-dismiss and claim
    5 construction proceedings—the Court cited factual issues that precluded any resolution

    6 of Defendants’ § 101 theories. Dkt. 68 at 10-12, 23 n.16; Dkt. 156 at 12, 17. Since

    7 that time, Defendants have failed to uncover any factual information that would carry

    8 their summary judgment burden. Nor do they rely on expert testimony. Rather, at

    9 best, Defendants’ Motion invites the Court to simply ignore the same factual issues

   10 that precluded judgment as a matter of law at the motion to dismiss stage.

   11        Indeed, if anything, factual developments in discovery have bolstered the patent
   12 eligibility of the Challenged Patents. For example, testimony from two separate

   13 inventors of the ’351 and ’929 Patents has confirmed that those Patents are directed

   14 to a specific, improved server architecture designed to address the bandwidth, power,

   15 and processing constraints inherent in transmitting information to mobile devices over

   16 limited wireless networks. Additionally, BlackBerry’s expert witnesses have opined

   17 that the inventions of all three Challenged Patents are directed to concrete solutions

   18 for technical problems that arose in the specific field of technology to which each

   19 patent is directed. BlackBerry’s experts have further opined that the relevant elements

   20 of the claimed invention were not well-known, routine, or conventional to a person of

   21 ordinary skill in the art at the relevant time (“POSITA”). Accordingly, the recent

   22 discovery not only precludes Defendants’ Motion, it actually weighs in favor of a

   23 conclusive finding that the asserted claims are patent-eligible.

   24        Defendants’ Motion attempts to argue that the Court’s prior motion-to-dismiss
   25 and claim construction rulings compel a summary judgment ruling in their favor.

   26 Mot. 3, 32. This is wildly misleading. In denying Defendants’ Motion to Dismiss as

   27 to the ’351 and ’929 Patents, the Court previously held that “the parties have

   28 submitted a factual dispute regarding whether the ‘proxy content server’ and its

                                                     -2-                 Case No. 2:18-cv-01844 GW(KSx)
             BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 9 of 47 Page ID #:18769
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

    1 specific architecture as recited in the claims provide for a well-understood, routine,

    2 and/or conventional computer component.” Dkt. 68 at 12. As the Court correctly

    3 noted, “Courts have found, both in the context of step one and step two of the patent

    4 eligibility framework, that claims directed to an unconventional architecture for

    5 organizing data or computer components may be patent eligible.” Id. (collecting

    6 cases). Defendants cite to no discovery since this prior ruling sufficient to meet its

    7 burden to show by clear-and-convincing evidence that these patents contain no more

    8 than well-understood, routine, or conventional components or functionality.

    9        Similarly, with respect to the ’120 Patent, the Court denied Defendants’ prior
   10 motion to dismiss because the claimed flag and override system for automatically

   11 identifying and silencing particular messages, coupled with the requirement to display

   12 silenced messages “in a different manner” helped to demonstrate that “the claims are

   13 drawn to a technological improvement over other communication device messaging

   14 systems . . . .” Id. at 24. The Court expressly rejected the Facebook Defendants’

   15 argument that the ’120 Patent claims fail to describe the “how” of overriding a

   16 currently-enabled notification setting, noting that “with no factual evidence to support

   17 or refute the claim language, the Court finds the amount of ‘how’ claimed in the ’120

   18 Patent is sufficient for patent eligibility purposes at the motion to dismiss stage.” Id.

   19 at 25. Once again, Defendants present no additional factual evidence sufficient to

   20 meet its burden for showing invalidity.

   21        Contrary to Defendants’ suggestion, the Court’s claim construction order is
   22 entirely consistent with these prior motion-to-dismiss rulings. Although the Court

   23 declined to construe the “proxy content server” term of the ’351 Patent and the “meta-

   24 tag” term of the ’929 Patent, in both cases, the Court noted that “nothing in this Order

   25 should be deemed to suggest that the Court has reached a determination regarding

   26 whether . . . [these terms] as claimed . . . [are] routine, conventional, and/or well-

   27 understood computer component[s].” Dkt. 157 at 12, 16-17. Likewise, with respect

   28 to the ’120 Patent, the Facebook Defendants admit that the Court was not asked to

                                                      -3-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 10 of 47 Page ID #:18770
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 construe (much less determine the § 101 impact of) the “flag,” “override,” and

     2 “display” requirements. In sum, Defendants’ Motion is a transparent attempt to re-

     3 litigate the same issues that they have previously presented and lost, with no

     4 additional evidence beyond bare attorney argument to support their position that no

     5 factual dispute exists. The Court should deny the Motion so that the parties can focus

     6 their efforts on the merits of BlackBerry’s infringement claims.

     7                                     APPLICABLE LAW
     8        Summary judgment is only proper “if the pleadings, the discovery and
     9 disclosure materials on file, and any affidavits show that there is no genuine issue as

    10 to any material fact and that the movant is entitled to judgment as a matter of law.”

    11 Fed. R. Civ. P. 56(c). Defendants bear the burden of establishing this absence of a

    12 genuine issue of material fact. Id.; Cable Elec. Prods., Inc. v. Genmark, Inc., 770

    13 F.2d 1015, 1022 (Fed. Cir. 1985). A conflict between the experts’ opinions on a

    14 material issue defeats summary judgment. See, e.g.¸ Vaporstream, Inc. v. Snap Inc.,

    15 No. 2:17-cv-00220-MLH (KSx), 2018 WL 1116530, at *6 (C.D. Cal. Feb. 27, 2018)

    16 (Huff, J.).   A party asserting invalidity under U.S.C. § 101 bears the burden of
    17 establishing invalidity by clear and convincing evidence. Core Wireless Licensing

    18 S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1364 (Fed. Cir. 2018) (citing 35 U.S.C. §

    19 282). A challenger must first demonstrate that the claims as a whole are “directed to

    20 a patent-ineligible concept” such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS

    21 Bank Int’l, 134 S. Ct. 2347 (2014). As the Supreme Court has instructed, courts must

    22 “tread carefully in construing this exclusionary principle lest it swallow all of patent

    23 law.” Id. at 2354. If the challenger carries its burden at step one, it must then also

    24 show that the claims lack an “inventive concept”—when considered both individually

    25 and as a combination, the claim elements are no more than “well-understood, routine,

    26 and conventional to a skilled artisan in the relevant field.” Berkheimer v. HP Inc.,

    27 881 F.3d 1360, 1368 (Fed. Cir. 2018). The “inventive concept” inquiry is an analysis

    28

                                                       -4-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 11 of 47 Page ID #:18771
            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 of historical fact at the time of the invention. Aatrix Software, Inc. v. Green Shades

     2 Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018).

     3                                         ARGUMENT
     4 I.     THE COURT SHOULD DENY SUMMARY JUDGMENT OF
              INVALIDITY OF THE ’351 PATENT
     5
              A.   The Invention Of The ’351 Patent
     6        To understand the how of the claimed invention, it is important to first look at
     7 the why. The Challenged Patents are directed to technological solutions to specific

     8 technical problems recognized by the inventors and the patent itself, and thus are not

     9 abstract under applicable precedent. The ’351 Patent is addressed to the technological

    10 problem of delivering different types of information to resource-constrained mobile

    11 handheld devices over data limited wireless networks. Almeroth Decl. ¶¶ 49, 62-69.

    12 The earliest description of the ’351 invention, contained within the July 23, 2001

    13 provisional application (No. 60/307,265), is instructive. As that application describes,

    14 conventional mobile devices relied upon a “synchronization” or “pull” method to

    15 obtain information from a particular information source of interest. Ex. 7 at 1. While

    16 this approach was consistent with “the traditional Internet model” at the time, the

    17 inventors realized that “the amount of data to be reconciled between the service

    18 provider and the mobile device can become very large leading to bandwidth

    19 difficulties, particularly when the mobile device is communicating via a wireless

    20 packet-switched network or over a traditional paging network.”                   Ex. 7 at 2-3.
    21 Additionally, the inventors recognized that directly synchronizing mobile devices

    22 with individual information sources placed an unreasonable burden on mobile devices

    23 themselves, which are inherently constrained in terms of battery and processing

    24 power. Brown Depo. Tr. (Ex. 11) at Q. 54; Mousseau Depo. Tr. (Ex. 12) at Q. 117.

    25        The invention of the ’351 Patent addresses this technological problem in
    26 multiple ways. First, the Patent teaches a novel server architecture that includes a

    27 “proxy content server” that allows wireless devices to access relevant, up-to-date

    28 content and advertising information directly from a central aggregation point, thus

                                                       -5-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 12 of 47 Page ID #:18772
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 avoiding the burden of individual wireless devices having to directly synchronize with

     2 multiple different information sources. ’351 Patent at 1:50-52, 2:19-27, 2:59-63, Fig.

     3 1; Almeroth Decl. ¶ 63. Second, information aggregated by the proxy content server

     4 is intelligently organized and collected into “channels,” based on, for example, “user

     5 specific information categories,” which enable control of information involving use

     6 of triggering events and/or mobile device feedback signals that indicate “geographic

     7 location, the time of day, a user command, or some other type of information.” ’351

     8 Patent at 3:58-60, 4:28-63, Claim 1. This increases the relevance and timeliness of

     9 information made available to the end user, ensuring that scarce transmission

    10 resources are used in the most efficient manner possible. Id. at 4:63-67, 5:44-47.

    11 Third, the proxy content server of the ’351 Patent is further configured to distinguish

    12 between “static,” “dynamic,” and “default” advertising information of a particular

    13 advertiser.    Id. at 6:54-57.      As the Patent recognizes, these different types of
    14 advertising information change, and require updating at the server, over different

    15 periods of time. Id. at 7:35-49. By treating these categories of advertising information

    16 separately, an update to one type does not require an update to all, which further

    17 conserves scarce computing resources in the wireless devices and networks.

    18 Almeroth Decl. ¶ 67.

    19        B.   Step 1: The ’351 Patent Is Directed To Patentable Subject Matter
    20             (a) The ’351 Patent Recites Concrete Solutions to Specific
                          Technical Problems In The Field Of Wireless Communication
    21        Claims directed to technological solutions are patent eligible. Data Engine
    22 Techs. LLC v. Google LLC, 906 F.3d 999, 1007-08 (Fed. Cir. 2018) (focusing on the

    23 “particular way” in which the actual “technical solution” solved the prior art’s

    24 “technological problem”); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-39

    25 (Fed. Cir. 2016) . Also eligible are claims that are “necessarily rooted in computer

    26 technology in order to overcome a problem specifically arising in the realm of

    27 computer networks” (DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256

    28 (Fed. Cir. 2014)) and that “recite a specific improvement over prior systems, resulting

                                                       -6-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 13 of 47 Page ID #:18773
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 in an improved user interface for electronic devices” (Core Wireless, 880 F.3d at

     2 1363). For example, claims that “improve the functioning of the computer itself” or

     3 “improv[e] an existing technological process” are not directed to abstract ideas.

     4 Enfish, 822 F.3d 1327at 1335 (quoting Alice, 134 S.Ct. at 2358–59).

     5                 (b) The ’351 Patent Teaches A Novel “Proxy Content Server”
                           Architecture For Aggregating Various Types Of Information
     6
               First, the ’351 Patent addresses an information synchronization problem
     7
         between mobile devices and information sources.                 This problem is distinctly
     8
         technical—conventional systems could not effectively synchronize large amounts of
     9
         advertising and content information from potentially thousands of individual
    10
         information sources with potentially tens of thousands of mobile devices over a
    11
         resource-constrained wireless network. Almeroth Decl. ¶ 56. Although “some paging
    12
         networks offer[ed] services to automatically ‘push’ . . . information,” they were
    13
         limited to pushing “small amounts of information” to “alphanumeric paging devices.”
    14
         ’351 Patent. at 1:39-41; Ex. 7 at 1-2 (“simple paging solutions also have size
    15
         limitations and most cannot ‘push’ out more than about 170 characters of text.”).
    16
         Also, the “automatic push” solution of paging networks was undesirable because it
    17
         “provided the user with no control over content delivery and [did] not allow temporary
    18
         suspension of pushed information.” Ex. 7 at 2. Thus, a new solution for leveraging
    19
         the techniques of “push” networks was necessary, particularly in light of the
    20
         bandwidth inefficiencies in syncing large amounts of information. Ex. 7 at 1. (“[T]he
    21
         amount of data to be reconciled between the service provider and the mobile device
    22
         can become very large leading to bandwidth difficulties . . . .”).
    23
               The ’351 Patent provides the “proxy content server” as an architectural solution
    24
         to this then-new technological problem. In particular, the proxy content server
    25
         operates as a specialized gateway between the many information sources and mobile
    26
         devices. ’351 Patent at 2:19-27, 2:57-63, Fig. 1. Instead of each mobile device
    27
         synchronizing with each information source, each mobile device need only
    28

                                                        -7-                 Case No. 2:18-cv-01844 GW(KSx)
                BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 14 of 47 Page ID #:18774
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 synchronize with a single proxy content server to obtain certain information. This

     2 provides significant bandwidth and processing relief to both information sources and

     3 mobile devices by dramatically lowering the number of synchronizations to obtain the

     4 same amount of information. Ex. 12 at Q121; Almeroth Decl. ¶¶ 63-64. As a result,

     5 the proxy content server architecture “solves the problem of the extremely high costs

     6 of wireless services by supporting the pushing of advertising and information to the

     7 mobile data communications device.” Ex. 7 at 4. This efficient transmission of

     8 various types of information improves the mobile user experience, providing the user

     9 “a consistent and transparent experience of receiving both information content and

    10 advertising content.” ’351 Patent, at 2:63-66.

    11        This improvement is embodied in the claims of the ’351 Patent, which recite
    12 how the proxy content server architecture addresses this technical problem. The proxy

    13 content server receives information over a computer network,” “stores the

    14 information to one of a plurality of channels,” and “select[s] a channel for

    15 transmission of the information . . . over the wireless network to the mobile device”

    16 based on a triggering event or a feedback signal from the mobile device. ’351 Patent

    17 at 14:8-28. By leveraging these techniques, the claimed architecture dramatically

    18 reduces the overall number of synchronization operations performed in the network.

    19               (c) The ’351 Patent Teaches Techniques For Ensuring Delivery
                         Of Timely And Relevant Information Over Resource
    20                   Constrained Wireless Networks
    21        Second, the ’351 Patent inventors recognized that conventional systems

    22 “provide[d] the user with no control over content delivery,” and thus mobile devices

    23 often received irrelevant information over a wireless network. Ex. 7 at 2, 3 (“[A]

    24 system that categorizing information and advertising into channels, that can be pushed

    25 and controlled by the mobile user, is still required.”). This routine transmission of

    26 irrelevant information to a mobile device needlessly burdened a bandwidth-

    27 constrained network. Almeroth Decl. ¶¶ 59-60. In addition, each mobile device

    28 consumed battery and processing resources to ingest irrelevant information. Id.

                                                      -8-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 15 of 47 Page ID #:18775
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1        To solve this problem, the proxy content server includes categorized channels
     2 to efficiently organize the information aggregated from the numerous available

     3 sources.    The proxy content server does not simply compile, or even filter,
     4 information, but instead intelligently organizes each piece of information into a

     5 “channel,” based on a predefined “category” and stores it in a memory location

     6 associated with that channel or category. ’351 Patent at 3:58-65, 1:19-24.

     7        These memory allocation techniques, in turn, allow the proxy content server to
     8 “make[] intelligent choices, based on user location[] and content as to when to insert

     9 advertising into the content data stream to the mobile device user.” Id. at 5:44-47.

    10 Each particular user is interested in only a subset of the information collected by the

    11 server, so the server “combines the data into packages 20 based on each user’s

    12 preference, and transmits or pushes the data packets 20 over the wireless network 22

    13 to a mobile device 24.” Id. at 3:10-13, 4:23-27, Fig. 1. In this manner, the proxy

    14 content server’s channels promote efficient use of network bandwidth by enabling

    15 transmission of only relevant information to each mobile device. Almeroth Decl.

    16 ¶¶ 59-60; Ex. 11 at Q. 54; Ex. 12 at Q. 117. This avoids flooding mobile devices with

    17 irrelevant or unwanted information. Ex. 11 at Qs. 54, 55, 248, 261, 262, 286, 303;

    18 Ex. 12 at Qs. 117, 215; see ’351 Patent, at 2:63-66. Even Snap’s own corporate

    19 designee admitted how the intelligent categorization of information based on

    20 predefined categories improves overall system efficiency.

    21

    22

    23        The ’351 Patent claims recite this specific technical improvement.                     In
    24 particular, Claim 1 recites how the proxy content server stores information to a

    25 memory location associated with a channel “based on pre-defined information

    26 categories.” Each channel at the server may correspond to “a category of information

    27 that the user may, or may not, be interested in receiving at her mobile device 24 at a

    28 given point in time or at a particular geographic location.” ’351 Patent at 4:39-46.

                                                      -9-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 16 of 47 Page ID #:18776
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 To select relevant information for transmission, the proxy content server uses a

     2 feedback signal indicating a position of the mobile device to “select a channel for

     3 transmission of the information from the selected channel over the wireless network

     4 to the mobile device.” Using that signal, the proxy content server determines the

     5 channel and thus the type of information to package together and send to the device.

     6 When the server receives a signal such as the location of the device or other

     7 “triggering” event, it “determines if the content information or advertising

     8 information category assigned a particular channel 21 is relevant.” Id. at 4:39-46,

     9 12:54-58. Thus, recited in the claims themselves, are the specific requirements for

    10 how information is categorized and triggered to result in more relevant and timely

    11 transmissions to save scarce network resources. Almeroth Decl. at ⁋⁋ 63, 64, 66.

    12                (d)   The ’351 Patent Teaches Techniques For Efficiently Handling
                            Information That Changes At Varying Rates
    13
               Third, the ’351 inventors faced inefficiency in the varying frequency of updates
    14
         to different types of advertising information. For example, prior to the ’351 Patent,
    15
         in order to update an advertisement consisting of a logo and a promotional offer,
    16
         information sources would have to transmit the entire updated advertisement (same
    17
         logo and new promotional offer) to a mobile device. In the process, information
    18
         sources consumed bandwidth during transmission of redundant information (i.e., the
    19
         logo), and the server would needlessly expend processing power to ingest each
    20
         transmission of redundant information.
    21
               To address this problem, the ’351 Patent teaches using three separate categories
    22
         of advertising information: (i) static information, which typically does not need to
    23
         change, such as a company logo; (ii) default information, which typically rarely
    24
         changes, such as a price list or menu; and (iii) dynamic information, which typically
    25
         frequently changes, such as a temporary sale offer. ’351 Patent at 7:35-49. By having
    26
         the capability to distinguish between advertising information in these distinct
    27
         categories, the proxy content server can keep all information up-to-date without
    28

                                                      -10-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 17 of 47 Page ID #:18777
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 having to receive (from information sources) and/or transmit (to mobile devices)

     2 redundant information that has not changed in an intervening period. For example, if

     3 an advertiser’s logo (i.e., static information) already exists on a mobile device, the

     4 proxy content server may selectively transmit only an updated promotion (i.e.,

     5 dynamic information) and not the logo. Ex. 12 at Qs. 261-62, 281-83, 325. This

     6 provides bandwidth savings in transmission of less information and mobile device

     7 battery savings in processing less data. Ex. 12 at Q. 325; Almeroth Decl. at ⁋ 67.

     8          Again, the claims of the ’351 Patent recite how this technical solution addresses
     9 the technical problem. In particular, claim 1 requires that the proxy content server be

    10 capable of transmitting “at least one of static advertising information, dynamic

    11 advertising information, default advertising information, or content information, []

    12 wherein a combination of the static advertising information with one of the dynamic

    13 or default advertising information comprises an advertisement or an information

    14 bulletin.”     Thus, the ’351 Patent teaches a server capable of more efficiently
    15 transmitting different types of advertising information, that change at varying rates

    16 over time, such that the information can be ultimately combined into an advertisement

    17 or advertising bulletin. This insight cuts down on data transmission and battery usage.

    18 Ex. 11 at Qs. 54, 55, 303; Ex. 12 at Qs. 117, 215.

    19                 (e) These Technological Solutions Render The ’351 Invention
                           Non-Abstract
    20
                The aforementioned technical benefits demonstrate that the ’351 Patent is
    21
         eligible at step 1.1 The Federal Circuit has held non-abstract similar claims drawn to
    22

    23
            1
                Defendants assert claim 1 is “representative” of the asserted claims, but they
    24 provide no analysis to demonstrate it is characteristic of all other claims. Mot. 2. It

    25 is not. The Court rightly determined that “[d]ependent claims of the ’351 Patent claim
         further details, for instance, about the computer network and claimed information as
    26 well as additional details about the functionality of the components within the claimed

    27 systems.” Dkt. 68 at 10 (referring to Claim 21). For example, Claim 21 recites
         wherein data relating to the mobile device stored at a proxy content server database
    28 is “used by the proxy content server to select the channel.” ’351 Patent at 16:7-12.

                                                       -11-                 Case No. 2:18-cv-01844 GW(KSx)
                BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 18 of 47 Page ID #:18778
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 distinct structures directed to a specific technological solution.            For example, in
     2 Ancora, the Federal Circuit held non-abstract claims directed to solving the

     3 technological problem of preventing unauthorized software use. Ancora Techs., Inc.

     4 v. HTC America, Inc., 908 F.3d 1343, 1348 (Fed. Cir. 2018). These claims solved

     5 this problem via a “structure containing a license record [] stored in a particular,

     6 modifiable, non-volatile portion” of memory. Id. at 1348-49. As a result, the Federal

     7 Circuit found these claims recite an improvement in computer functionality that has

     8 “the specificity required to transform a claim from one claiming only a result to one

     9 claiming a way of achieving it.” Id. at 1349.

    10         The claims of the ’351 Patent are no different—they recite a specific proxy
    11 content architecture to solve the multi-faceted synchronization problem between

    12 information sources and mobile devices. In particular, the ’351 Patent’s teachings

    13 address the need for information sources to directly interact with each mobile device,

    14 which proved to be costly and inefficient. At the same time, the proxy content server’s

    15 channel structure enables transmission of only relevant information, promoting

    16 efficient use of bandwidth and mobile device resources. Almeroth Decl. ¶¶ 63-66;

    17 Ex. 11 at Qs. 54, 55, 248, 256; Ex. 12 at Qs. 117, 215. Because the ’351 inventions

    18 provide a technological solution to specific technical problems associated with

    19 resource-constrained mobile devices, they pass muster under step one. Enfish, 822

    20 F.3d at 1335-36 (finding claims non-abstract because the “focus of the claims is on

    21 the specific asserted improvement in computer capabilities.”); SRI International, Inc.

    22 v. Cisco Systems, Inc., No. 2017-2223, 2019 WL 3162421, (Fed. Cir. July 12, 2019)

    23 (finding claim “improves the technical functioning of the computer and computer

    24 networks by reciting a specific technique for improving computer network security.”).

    25                2.   Defendants Ignore the Claimed Improvement in Computer
    26
                           Network Technology
               Defendants’ argument that the ’351 Patent is addressed to an abstract idea relies
    27
         on a gross overgeneralization of the claimed invention. So much so that Defendants
    28

                                                      -12-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 19 of 47 Page ID #:18779
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 address both the ’351 and ’929 Patents at the same time, over-abstracting the claims

     2 to “collecting and sending information to a user based on the user’s location or a time

     3 of day.” Mot. 8. This is improper.2 The Federal Circuit routinely admonishes

     4 Defendants’ approach of “describing the claims at [] a high level of abstraction and

     5 untethered from the language of the claims,” because it “all but ensures that the

     6 exceptions to § 101 swallow the rule.” Enfish, 822 F.3d at 1337; see McRO, Inc. v.

     7 Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) (“[C]ourts must

     8 be careful to avoid oversimplifying the claims by looking at them generally and failing

     9 to account for the specific requirements of the claims.”) (internal quotes omitted).

    10          Moreover, Defendants only arrive at their alleged abstract idea by deliberately
    11 ignoring claimed features of the invention. Defendants simply disregard the recited

    12 types of information, including the “combination of the static advertising information

    13 with one of the dynamic or default advertising information.” ’351 Patent at 14:25-

    14 28; see ’929 Patent at 16:15-17. Defendants also ignore the recited feature of the ’929

    15 Patent wherein a server determines “information relevant to the detected triggering

    16 event” from a specific categorized channel. ’929 Patent at 14:15-21. As a result,

    17 Defendants overlook the recited function that supports how these inventions improve

    18 bandwidth and battery efficiency in wireless mobile communications.

    19          Defendants comparison of the ’351 and ’929 Patents to the abstract idea of
    20 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed.

    21 Cir. 2015) (“IV/Capital One”), is inapposite. The broadly worded claim in IV/Capital

    22

    23
            2
               And disingenuous. Facebook CEO Mark Zuckerberg holds a patent directed to
         targeted advertising on a client device. U.S. Patent No. 8,775,325 (Ex. 8) at 1:64-67,
    24   Claim 1 (granted July 8, 2014). Nima Khajehnouri, head of Snap’s entire advertising
    25   delivery and discovery content system, holds a patent directed to targeted
         advertisement subject matter. U.S. Patent No. 10,311,085 (Ex. 2) at 6:26-33
    26   (“Embodiments of the invention teaches . . . extracting intents and intent profiles of
    27   users . . . and then (i) monetization of such intents via targeted advertisements.”);

    28

                                                       -13-                 Case No. 2:18-cv-01844 GW(KSx)
                BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 20 of 47 Page ID #:18780
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 One recited “a display” that depicts “web pages tailored to an individual user based

     2 on “navigation data” and “the user’s personal characteristics.” IV/Capital One at

     3 1369. The Federal Circuit pointed to the exceptional breadth of this claim in holding

     4 it directed to tailoring information based on user information and navigation data. Id.

     5 The claims in IV/Capital One recited a mere result that the information was provided

     6 based on navigation data and user characteristics—there was no how. See id. Here,

     7 by contrast, the ’351 Patent claims specifically recite how content and advertising

     8 information are efficiently maintained (at a proxy content server, based on pre-defined

     9 information categories), selected (using a feedback signal to select a channel of

    10 information), packaged (using default, static, and dynamic information), and sent to a

    11 mobile device. Given the stark distinction between the claims of ’351 Patent and

    12 IV/Capital One, the abstract idea implementations of tailored newspaper inserts and

    13 advertisements are inapplicable. Mot. 8-9; see IV/Capital One at 1370. Defendants’

    14 various analogies (e.g., newspaper inserts) fail to account for the transient nature of

    15 mobile device synchronization or the flood of information particular to the Internet,

    16 which introduced specific technical problems that did not arise in traditional contexts

    17 like newspapers. Mot. 8-9; DDR Holdings, 773 F.3d at 1258; Section I.A.

    18         Defendants similarly fail in their attempt to analogize the ’351 Patent claims to
    19 the invention held ineligible by the Federal Circuit in Bridge & Post.3 Mot. 9; Bridge

    20 & Post, Inc. v. Verizon Commc’ns, Inc., No. 2018-1697, 2019 WL 2896449, at *3

    21 (Fed. Cir. July 5, 2019).       In particular, the claims of U.S. Patent No. 8,862,747
    22 invoked HTTP header fields, user identifiers, and encryption techniques to

    23 accomplish “an improvement in the success or monetization of tracking users with

    24 personalized markings in order to serve advertisements.” Id. In other words, the

    25 claims at issue in Bridge & Post merely “invoke[d] computers as a tool” to achieve

    26
           3
    27        Defendants mishandle the Federal Circuit’s opinion in Bridge & Post by
       pointing to claims of U.S. Patent No. 8,862,747 but applying analysis of unrelated
    28 U.S. Patent No. 7,657,594. Mot. 9.

                                                      -14-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 21 of 47 Page ID #:18781
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 the abstract idea of improving “monetization” generally. Id. at *5. The ’351 Patent

     2 claims instead recite a proxy content server, not as a tool to achieve some abstract

     3 idea, but as an improved architecture directed squarely to solving synchronization

     4 problems in a wireless network. See supra Section I.A; Enfish, 822 F.3d at 1335-36,

     5 1338. The ’351 claims focus distinctly on this improved structure—including how it

     6 efficiently maintains information and enables distinct transmissions to resource-

     7 constrained mobile devices. ’351 Patent at 1:50-52, 2:19-27, 2:59-63, Fig. 1; Ex. 11

     8 at Qs. 55, 286; Ex. 12 at Q. 215; see supra Section I.A.

     9        Defendants’ comparison to the targeted marketing claims in Bridge & Post
    10 similarly fail. Mot. 9. The Federal Circuit held U.S. Patent No. 7,657,594 was

    11 directed broadly to the concept of using generic computer and network access

    12 functions for “determining directed media to provide to a user on a website.” Bridge

    13 & Post, 2019 WL 2896449, at *4. Critical to the Federal Circuit’s analysis, the

    14 method claim recited no structure, and instead required merely the generalized steps

    15 of “retrieving” information associated with an identifier, “analyzing” the information,

    16 and “placing directed media” based on that analysis—all-purpose functions to

    17 implement targeted marketing.          Id.   The ’351 Patent instead provides specific,
    18 concrete improvements to specific technological challenges. See supra section I.A.

    19        For example, the architecture of the ’351 Patent provides for a “proxy content
    20 server” to aggregate information on behalf of mobile device users to reduce the end-

    21 to-end strain on wireless networks while still providing users a degree of control over

    22 the flow of information to the mobile device. ’351 Patent at 1:50-52, 2:19-27, 2:59-

    23 63, Fig. 1; Ex. 12 at Qs. 121, 215. The “proxy content server” intelligently stores

    24 information based on “pre-defined categories” to increase the timeliness and

    25 relevance of information, ensuring that scarce device and network resources are not

    26 wasted on unwanted information. ’351 Patent at 3:58-65, 1:19-24; Ex. 11 at Qs. 55,

    27 248, 286; Ex. 12 at Qs. 117, 215. And, the “proxy content server” accounts for the

    28 varying frequency of updates to different types of advertising information allowing

                                                     -15-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 22 of 47 Page ID #:18782
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 for more efficient storage and transmission of advertising information. ’351 Patent at

     2 7:35-49; Ex. 11 at Q. 248; Ex. 12 at Qs. 215, 375. The mere fact that the novel

     3 architecture of the ’351 Patent happens to improve the delivery of advertising

     4 information (as well as non-advertising information) does not render the invention

     5 ineligible. Unlike Bridge & Post, the ’351 invention provides a set of technological

     6 solutions to a specific set of technological problems. Thus, Defendants’ analogy fails.

     7        Defendants’ arguments that the ’351 Patent recites a conventional database also
     8 miss the mark. Mot. 11, 13 (relying on BSG Tech LLC v. Buyseasons, Inc., 899 F.3d

     9 1281, 1287-88 (Fed. Cir. 2018). The claim in BSG Tech recites “guiding database

    10 users by presenting summary comparison information to users before they input data.”

    11 899 F.3d at 1286. The BSG Tech claims are unrelated to how a database functions,

    12 whereas the ’351 claims directly focus on a nuanced and specific manner of

    13 aggregating and combining content and advertisement via the proxy content server,

    14 optimizing push delivery of data to mobile devices over bandwidth-constrained

    15 wireless      networks.           Finjan,      Inc.     v.     Blue     Coat       Sys.,    Inc.,
    16   879 F.3d 1299, 1303-05 (Fed. Cir. 2018)(holding the “flexible and nuanced
    17 [software-based] virus filtering” to constitute “non-abstract improvements to

    18 computer technology”). Such functionality goes far beyond merely “putting papers

    19 in a file in a file cabinet,” which fails to appreciate the technological challenge faced

    20 by the inventors. Mot. 12; see Section I.A.

    21        Defendants are wrong in alleging that the Federal Circuit “distinguished Core
    22 Wireless and curtailed its reach.” Mot. 15. (citing Trading Techs. Int’l, Inc. v. IBG

    23 LLC (“Trading Techs II”), 921 F.3d 1084 (Fed. Cir. 2019)). The claims in Trading

    24 Techs II represented an improvement in the regular human activity of trading “goods

    25 and shares in companies” and the broadly-worded claims “focus[ed] on improving the

    26 trader, not the functioning of the computer.” 921 F.3d at 1383. These claims were

    27 not directed to a technological improvement as in Core Wireless. Id. Indeed, in post-

    28 Core Wireless precedent, Data Engine, 906 F.3d at 1008, the Federal Circuit

                                                      -16-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 23 of 47 Page ID #:18783
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 expressly upheld as non-abstract inventions reciting “a specific solution to then-

     2 existing technological problems in computers and prior art electronic spreadsheets.”

     3 See also DDR Holdings, 773 F.3d at 1257-58. As in those cases, the inventions here

     4 also provide a technological solution to specific technical problems associated with

     5 resource-constrained mobile devices, such as connecting with various information

     6 sources over a bandwidth-constrained wireless network.               The inventions teach a
     7 nuanced and specific manner of aggregating, combining, and delivering content

     8 and/or advertisements to resource-constrained mobile devices over bandwidth-

     9 constrained wireless networks. Finjan, 879 F.3d at 1303-05.

    10        Defendants reliance on Two-Way Media is also misplaced. Mot. 12, 16; Two-
    11 Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329 (Fed. Cir. 2017).

    12 Contrary to Defendants’ assertion that the ’351 claims use only result-based

    13 functional language, the ’351 claims are, in fact, more specific than those at issue in

    14 Two-Way Media. The patent at issue in Two-Way Media does not recite an “improved

    15 scalable architecture” (Mot. 16), but rather a purely results-focused method for

    16 routing information using the functional limitations of “converting,” “routing,”

    17 “controlling,” “monitoring,” and “accumulating records.” The Federal Circuit held

    18 that this failed to “describe how to achieve these results in a non-abstract way.” 874

    19 F.3d at 1337. The ’351 Patent claims, by contrast, involve more than results-oriented

    20 functional limitations and instead describe the specific architecture behind the

    21 claimed computer improvement by reciting how information is selected (by a proxy

    22 content server based on a feedback signal) and what it is selected from (categorized

    23 channels on the proxy content server). Ancora Techs., 908 F.3d at 1349 (finding non-

    24 abstract a claim directed to “an improvement in computer functionality that has the

    25 specificity required to transform a claim from one claiming only a result to one

    26 claiming a way of achieving it.”); Finjan, 879 F.3d at 1305-06. This distinction is

    27 critical as it highlights why “the claims here are directed to an improvement in the

    28 functioning of a computer.” Enfish, 822 F.3d at 1338.

                                                     -17-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 24 of 47 Page ID #:18784
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1                 3. The   Claims    Recite   A   Non-Preemptive      Specific
     2
                          Implementation
                The Supreme Court acknowledged the “concern that undergirds § 101
     3
         jurisprudence” is preemption. Alice, 573 U.S. at 223. This preemption concern arises
     4
         when the claims are not directed to a specific invention and instead improperly
     5
         monopolize “the basic tools of scientific and technological work.” McRO, 837 F.3d
     6
         at 1314 (Fed. Cir. 2016) (quoting Alice, 134 S.Ct. at 2354).
     7
                Defendants’ Motion alleges that the ’351 Patent is directed to various abstract
     8
         ideas.4 But, these abstract ideas can be performed by other means, including those
     9
         that do not require a proxy content server, distinct categorized channels, use of a
    10
         feedback signal, or a combination of different types of information. Research Corp.
    11
         Techs. v. Microsoft Corp., 627 F.3d 859, 869 (Fed. Cir. 2010) (“[I]nventions with
    12
         specific applications or improvements to technologies in the marketplace are not
    13
         likely to be so abstract that they override the statutory language and framework of the
    14
         Patent Act.”). For example, an information source may avoid the ’351 Patent by
    15
         simply collecting and sending information directly to a user based on the user’s
    16
         location or a time of day. Indeed, this was the exact problem faced by the inventors.
    17
         See supra Section I.A. Because the ’351 Patent claims specifically detail how to
    18
         “produc[e] a certain result, or effect” using a set of non-abstract claimed structures
    19
         (proxy content server, a plurality of channels, memory locations, proxy content server
    20
         database, information source, computer network, mobile device, and wireless
    21
         network), the claims are narrowly drawn to a distributed architecture to achieve
    22
         technological solutions to multiple technological problems specific to computer
    23
         networks. See Section I.A; Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d
    24
            4
    25       Defendants allege that the ’351 Patent is directed to abstract ideas of “collecting
       and sending information to a user based on the user’s location or a time of day” (Mot.
    26 8), “delivering targeted ads to potential customers having mobile devices” (Mot. 11),

    27 “[c]ollecting and analyzing information, and presenting the results of that collection
       and analysis to users” (id.), and collecting and sending information in wireless
    28 communications (Mot. 2, 8, 12, 17).

                                                       -18-                 Case No. 2:18-cv-01844 GW(KSx)
                BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 25 of 47 Page ID #:18785
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 1290, 1301 (Fed. Cir. 2016) (finding an invention “tied to a specific structure of

     2 various components . . . is narrowly drawn to not preempt any and all generic

     3 [treatment] of data in a similar system.”).

     4        Defendants’ proposal that the ’351 Patent claims encompass all solutions for
     5 “receiving, analyzing, and sending information to a mobile device” is demonstrably

     6 false. Mot. 12. For example, U.S. Patent No. 8,775,325 granted in 2014 to Facebook

     7 recites receiving information (“receiving, by a social networking computer system,

     8 an advertisement request from an advertiser”), analyzing information (“identifying an

     9 indication in the advertisement request”), and sending information (“selecting . . . a

    10 story for the viewing user for display on the client device as a social advertisement”

    11 and “sending, by the social networking computer system, the social advertisement to

    12 the client device”). Ex. 8 at 19:44-20:19; see also U.S. Patent Nos. 9,125,015 (Ex. 9)

    13 (granted in 2015 to Facebook) and 9,749,233 (Ex. 10) (granted in 2017 to Facebook).

    14        C.   Step 2: The ’351 Patent Claims Additional Inventive Elements
    15        Should the Court reach step two, factual disputes preclude summary judgment.

    16 The same factual dispute that precluded Defendants’ motion to dismiss also precludes

    17 the present Motion. The Court already acknowledged “a factual dispute regarding

    18 whether the ‘proxy content server’ and its specific architecture as recited in the claims

    19 provide for a well-understood, routine, and/or conventional computer component.”

    20 Dkt. 68 at 12. As the Court correctly noted, “Courts have found, both in the context

    21 of step one and step two of the patent eligibility framework, that claims directed to an

    22 unconventional architecture for organizing data or computer components may be

    23 patent eligible.” Id. (collecting cases).

    24        Recent Federal Circuit law further compels denial of Defendants’ Motion. In

    25 Berkheimer, the Federal Circuit confirmed that “whether a claim element or

    26 combination of elements is well-understood, routine and conventional to a skilled

    27 artisan in the relevant field is a question of fact.” 881 F.3d at 1368 (emphasis added).

    28 In that case, the Federal Circuit held that the district court erred in concluding there

                                                      -19-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 26 of 47 Page ID #:18786
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 are no underlying factual questions to the Section 101 inquiry at the summary

     2 judgment stage. Id. at 1369. Similarly, in Vaporstream, Inc. v. Snap Inc., No. 2:17-

     3 cv-00220-MLH (KSx), 2018 WL 1116530, at *6 (C.D. Cal. Feb. 27, 2018) (Huff, J.),

     4 the Court noted that competing expert testimony as to whether a claim element is

     5 well-understood, routine, and conventional to a skilled artisan in the relevant field is

     6 sufficient to preclude summary judgment on the issue. Id.

     7        At a minimum, the referenced evidence and expert testimony in this Opposition
     8 are sufficient to establish at least one factual dispute regarding whether the recited

     9 proxy content server is a well-understood, routine, and conventional element. See,

    10 e.g., Almeroth Decl. ⁋⁋ 70-79. BlackBerry’s expert witness—Dr. Kevin Almeroth—

    11 has opined that the invention of the ’351 Patent was not well-understood, routine, and

    12 conventional to a POSITA. Id. This expert opinion is corroborated by the description

    13 of the invention in the patent specification, the provisional application, and the

    14 testimony of the inventors who have thus far been deposed.

    15        According to a skilled artisan in the relevant field of mobile communications,
    16 the proxy content server is not a well-understood, routine, and conventional element.

    17 Id. Conventional proxy servers act as a document “gopher” by retrieving files at the

    18 request of desktop clients. Ex. 5 at 39-40, Fig. 18; Almeroth Decl. ¶¶ 72-73; Ex. 5 at

    19 39-40. These proxy servers mainly focus on storing documents and internet security.

    20 Ex. 6 at 7:6-10 (describing that a proxy server at issue “functions as a conventional

    21 proxy server by passing through data communications between the computer 52 and

    22 user device 50.”); Almeroth Decl. ¶ 73. There is no evidence that generic proxy

    23 servers were capable of storing received information “to one of a plurality of channels

    24 based on pre-defined information categories” and “selecting a channel for

    25 transmission of the information . . . over the wireless network to the mobile device”

    26 based on a feedback signal from the mobile device or a triggering event. Almeroth

    27 Decl. ¶¶ 73-79. As a result, conventional proxy servers fail to achieve benefits unique

    28 to the recited proxy content server architecture—significant bandwidth savings in

                                                     -20-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 27 of 47 Page ID #:18787
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 transmission of only relevant information and mobile device battery savings in

     2 processing less data (leading to a better user experience of longer battery life).

     3 Almeroth Decl. ¶¶ 75-79.

     4         Notably, Defendants’ provide no support, other than attorney argument, that
     5 the claimed invention was well-understood, routine, and conventional to a POSITA.

     6 Mot. 18-21. Defendants provide no expert testimony in support of their Motion, let

     7 alone evidence regarding the perspective of a skilled artisan. The only evidence

     8 provided by Defendants that was not previously before the Court is evidence in

     9 support of Defendants’ assertion that “it was well known to have a ‘proxy’ server act

    10 as an intermediary.” Mot. 21. Defendants’ reliance on texts describing generic proxy

    11 servers is inapposite.5 These texts are only directed to a conventional proxy server,

    12 not the recited proxy content server described and claimed by the ’351 Patent. For

    13 example, one text illustrates a generic proxy server interposing between the internet

    14 and a network—there is no capability to select channels based on a feedback signal

    15 or combine different types of information to push to a mobile device. Id.; Keefe Ex.

    16 5, Fig. 1.1, at p.5. None of these references disclose a mobile device, let alone a proxy

    17 content server that performs the recited function on behalf of the mobile device.

    18 Defendants’ mere attorney argument and misinterpretations of Dr. Almeroth’s

    19 statements fail to provide anything new for the Court to consider at this stage, and the

    20 Court should adhere to its recognition of a factual dispute. See Dkt. 68 at 12; App. 1.

    21         Moreover, Defendants’ reliance on Intellectual Ventures I LLC v. Erie Indem.
    22 Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017) (“IV/Erie”) (Mot. 20) is inapt, as the claims

    23 in that case recited a generic database and XML tag that did not amount to “any

    24 specific structure or improvement of computer functionality sufficient to render the

    25
           5
               Defendants’ provide no context from a sponsoring witness or proper foundation
    26 for the technical documents and texts upon which they rely, which means this

    27 “evidence” cannot carry Defendants’ summary judgment burden. “[U]nauthenticated
         documents cannot be considered in a motion for summary judgment. Cristobal v.
    28 Siegel, 26 F.3d 1488, 1494 (9th Cir. 1994); see Fed. R. Civ. P. 56(e).

                                                       -21-                 Case No. 2:18-cv-01844 GW(KSx)
                BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 28 of 47 Page ID #:18788
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 claims not abstract.” Data Engine, 906 F.3d at 1010 (distinguishing IV/Erie). Here,

     2 by contrast, the ’351 Patent claims recite a unique structure for aggregating and

     3 processing information to efficiently and quickly make it available to mobile devices

     4 over wireless networks. Enfish, 822 F.3d at 1337; see supra Section I.A.

     5        The mere mention of advertisement does not render a patent per se ineligible
     6 under step two.       For example, in DDR Holdings, the Federal Circuit found an
     7 inventive concept in claims that addressed the “Internet-centric problem” of third-

     8 party merchant advertisements that would “lure . . . visitor traffic away” from a host

     9 website. 773 F.3d 1245, 1248 (Fed. Cir. 2014). The Federal Circuit determined that

    10 because the claims “specify how interactions with the Internet are manipulated to

    11 yield a desired result,” the interactions are “not merely the routine or conventional use

    12 of the Internet.” DDR Holdings, 773 F.3d at 1257. The ’351 claims similarly stand

    13 apart because they override the routine and conventional synchronization between an

    14 information source and mobile device. The claimed solution, necessarily rooted in

    15 the proxy content server architecture, instead aggregates information, manipulates it

    16 into specific memory locations, and transmits only portions of relevant information

    17 in order to address multiple technical problems that arose in conventional

    18 synchronization. Ex. 11 at Qs. 55, 248, 286; Ex. 12 at Qs. 117, 215; see Section I.A.

    19        Defendants’ assertion that the ’351 Patent recites only conventional functions
    20 of a network server, Mot. 18-19, ignores the claim language. Rather than using only

    21 broad functional language (e.g., solely claiming the steps of “receiving” and

    22 “selecting” information), the ’351 Patent claims recite distinct architecture for how

    23 information is selected (by a proxy content server based on a feedback signal) and

    24 what it is selected from (categorized channels on the proxy content server). ’351

    25 Patent at 14:8-28. Whereas a conventional proxy server simply ferries information to

    26 a destination, the recited proxy content server selects which information to send from

    27 categorized channels based on a feedback signal, “preferably mak[ing] intelligent

    28 choices, based on user location, and content as to when to insert advertising into the

                                                      -22-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 29 of 47 Page ID #:18789
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 content data stream to the mobile device user.” ’351 Patent at 5:44-47; Almeroth

     2 Decl. ¶¶ 73-75; DDR Holdings, 773 F.3d at 1257-58 (holding unconventional a

     3 recited host website that receives an advertisement click and provides product details

     4 while maintaining the “look and feel” elements of the host website). The specification

     5 further describes how the proxy content server facilitates recited combination of

     6 different types of advertising information related to the selected channel for a

     7 consistent and transparent mobile experience (’351 Patent at 2:63-66) and delivers

     8 aggregated information to a mobile device (id. at 2:29-63). These functions are a far

     9 cry from routine proxy servers, which Defendants admit merely “act as an

    10 intermediary or middleman between multiple users devices and remote sites over the

    11 Internet,” as well as a conventional network server (and the “content server” of the

    12 ’351 Patent). Mot. 18-20; ’351 Patent at 2:27-40, 2:51-56, Fig. 1.

    13        Finally, Defendants misconstrue Dr. Almeroth’s testimony and prior opinions
    14 offered during claim construction. Mot. 19-21; see App. 1 (comparing Defendants’

    15 statements to Dr. Almeroth’s testimony). Dr. Almeroth noted that while the recited

    16 proxy content server and conventional proxy servers both demonstrate basic “proxy”

    17 attributes, the proxy content server provides improved structure and function.

    18 Almeroth Claim Construction Decl. (Dkt. 110-2) pp. 37-38, ¶¶99-100; Okano Ex. E

    19 at 146:5-11 (noting that “those parallels only extend so far because of the specialized

    20 nature or specificity of what the claims require of the proxy content server”). After

    21 describing the qualities of a conventional proxy server, Dr. Almeroth states

    22 “[h]owever, to accomplish the stated aim of the disclosed invention, the ‘proxy

    23 content server’ provides additional functionality to provide tangible improvements in

    24 the communication system,” including “us[ing] specific aggregation procedures (i.e.,

    25 channels based on pre-defined information categories) and distribution techniques

    26 (i.e., feedback signal, triggering event, meta tag) to combine targeted content and

    27 advertising information for transmission to mobile devices.” Dkt. 110-2, pp. 38-40,

    28 ¶¶101-105.     He stated that by aggregating information into channels based on

                                                     -23-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 30 of 47 Page ID #:18790
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 predefined categories, the proxy content server “does not simply perform the normal

     2 function of an intermediate cache,” but instead “distribute[s] information by category

     3 instead of merely fulfilling a request for a stored file.” Id. at ¶106-07. Dr. Almeroth

     4 also recognized the unconventional benefits resulting from the improved structure,

     5 including “increase[d] efficiency of communications and user-perceived latency by

     6 combining targeted information,” as well bandwidth conservation. Id. at ¶111.

     7        Dr. Almeroth, as well as Defendants’ 30(b)(6) witnesses, acknowledged that
     8 the “proxy content server” was not well-known at the time of invention. Almeroth

     9 Rebuttal Claim Construction Decl. (Dkt. 125-1) p. 4 at ¶11 (“I am not aware of a

    10 ‘proxy content server’ existing in the early 2000s outside the context of the ’351 and

    11 ’929 patents.”); Okano Ex. E at 88:11-20 (“Q. Doctor have you seen anything using

    12 your definition of proxy content server that existed prior to the priority date of the

    13 application of the ad server patents? A. “Sitting here now, nothing comes to mind.”);

    14

    15

    16

    17

    18         Liu Rough Tr. 195:18-196:2 (Ex. 16) (same).
    19        Defendants are also incorrect in contending there is nothing inventive in the
    20 ordered combination.        Mot. 29.       Defendants’ oversimplification ignores that
    21 classifying advertising and content into pre-defined categories and storing them into

    22 memory locations enables the proxy content server to combine static, dynamic, and

    23 default advertising information, and then select only that information which is

    24 relevant to the mobile device—before sending it thereto. The capabilities of the proxy

    25 content server and its network architecture enable only a selective subset of

    26 information to be sent to a mobile device over a wireless network, with distinct

    27 benefits for network operators and mobile device users. Almeroth Decl. ⁋ 76; see

    28 Section I.A. Moreover, the elements operated together to provide an improved system

                                                     -24-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 31 of 47 Page ID #:18791
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 for delivery of relevant and timely advertising information to mobile device users, a

     2 specific and substantial improvement over prior art systems. Id.; see Bascom Global

     3 Internet           Services,          Inc.        v.        AT&T            Mobility          LLC,
     4   827 F.3d 1341, 1350 (Fed. Cir. 2016) (“[A]n inventive concept can be found in the
     5 non-conventional and non-generic arrangement of known, conventional pieces.”).

     6           Defendants offer no record evidence—let alone the clear and convincing sort—
     7 to support its contention that the ordered combination was conventional and generic

     8 at the time of the invention in the field of network communications, or in any other

     9 field.    Mot. 28-29; Vaporstream, 2018 WL 1116530, at *6 (finding independent
    10 grounds for denying summary judgment in Defendant’s failure to present evidence to

    11 show that the “specific combination of the elements performed in the specific order

    12 claimed in the patents-in-suit was conventional and generic at the time of the

    13 invention in the [relevant] field”). Defendants merely accompany attorney argument

    14 with misconstrued testimony from BlackBerry’s expert Dr. Almeroth. See App. 1.

    15 Such lack of evidence cannot satisfy Defendants’ burden to prove by clear and

    16 convincing evidence that the ordered combination lacks inventive concept.                        At
    17 minimum, rendering summary judgment at this stage is inappropriate as there are

    18 factual disputes. Berkheimer, at *5.

    19 II.       THE COURT SHOULD DENY SUMMARY JUDGMENT OF
                 INVALIDITY OF THE ’929 PATENT
    20
                 A.    The Invention Of The ’929 Patent
    21           The ’929 Patent uses the same fundamental architecture as the ’351 Patent, and
    22 also teaches the use of a “meta tag” that “relates to display of specific one or more

    23 advertisements with the content information.”6 ’929 Patent at Abstract. Like the ’351

    24
             6
    25       Although the ’929 patent recites a “server” instead of a “proxy content server,”
       surrounding claim language recites the same features that establish the ’351 Patent as
    26 non-abstract and drawn to an inventive concept. See Section I; Dkt. 68 at 13 (The

    27 Court recognizing that “[a]lthough the ’929 Patent claims use the more generic term
       “server,” they include the same references to organizing data into memory location
    28

                                                        -25-                 Case No. 2:18-cv-01844 GW(KSx)
                 BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 32 of 47 Page ID #:18792
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 Patent, it is a solution directed to solving a problem specifically arising in sending

     2 information to wireless devices.          Specifically, once the server detects a “time
     3 triggering event,” it determines content relevant to the time trigger from a categorized

     4 memory channel. Id. at 11:45-12:16. The server then embeds a “meta tag” into the

     5 content that specifies advertisement and display requirements based on the detected

     6 triggering event. Id. This meta tag is served along with content and consumes less

     7 data than the full advertisement because, for example, it teaches using “a cross

     8 reference value to reach the full advertising on the mobile device.” Id. at 12:11-15.

     9 This preserves bandwidth and device resources by sending a meta tag in lieu of the

    10 actual advertising information (which is are larger pieces of data), thereby allowing

    11 the mobile device to receive advertising information corresponding to the meta tag

    12 only when it actually accesses the content. Ex. 11 at Q. 286; Ex. 12 at Qs. 220-22,

    13 325, 326; Almeroth Decl. ¶ 87. That is, rather than sending the full advertisement,

    14 the Patent describes sending an embedded control sequence referencing the full

    15 advertisement to be timely delivered to the device later—e.g., when the device is

    16 actually accessing or displaying the content to which the advertisement corresponds,

    17 thereby ensuring that bandwidth is not consumed sending advertisements that a user

    18 may never see. Id. at 8:32-35; Ex. 11 at Q. 286; Ex. 12 at Qs. 220-22, 325, 326;

    19 Almeroth Decl. ¶ 87.

    20         B.    Step 1: The ’929 Recites an Additional Technical Solution
    21         In addition to the technical problems addressed in the ’351 Patent, the ’929

    22 Patent addresses an additional synchronization problem between mobile devices and

    23 information sources.        Conventionally, advertising information transmitted with

    24 content information was delivered as a single, unitary package. However, it was not

    25 desirable to transmit large amounts of data given the bandwidth constraints at the time

    26 of invention. Ex. 11 at Q. 55 (“request response protocol is, can be more expensive

    27
         channels and transmitting specific data based on a triggering event, as well as adding
    28 a meta tag to the data for transmission.”); Dkt. 156 at 11.

                                                      -26-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 33 of 47 Page ID #:18793
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 in that the device is constantly transmitting information.”); Ex. 12 at Q. 221. In

     2 addition, the time between receiving and viewing a content/advertising combined

     3 piece of information could vary dramatically on a mobile device.                   As a result,
     4 information could be viewed at a time long after the associated advertising

     5 information was relevant. With no way to deal with this uncertainty, conventional

     6 synchronization systems consumed significant bandwidth in transmitting information

     7 that was not viewed in the relevant window. See Ex. 12 at Qs. 289. 323. Further,

     8 mobile devices expended significant resources receiving and processing information

     9 that became irrelevant. Ex. 11 at Q. 55.

    10         The ’929 Patent solves these problems by inserting a meta tag into content
    11 information before transmission to a mobile device.                Since the meta tag is a
    12 “embedded control sequence[] that the Proxy Content Server has inserted to indicate

    13 when advertising should be inserted,” it is a smaller piece of data. Id. at 8:32-35;

    14 Almeroth Decl. ¶¶ 86-88. As a result, this specific technique conserves bandwidth by

    15 reducing “over the air transmission of advertising information.” Ex. 12 at Qs. 220-

    16 22, 325.    Since the meta tag includes “a cross reference value to reach the full
    17 advertising on the mobile device,” the mobile device conserves battery and processing

    18 resources in only seeking out the full advertisement when it is ready for viewing. ’929

    19 Patent at 12:11-15; Almeroth Decl. ¶¶ 86-88.

    20         This improvement is embodied in the claims of the ’929 Patent, which recite
    21 how the server architecture aggregates information and uses a meta tag control

    22 sequence to address this technical problem.7             In particular, a server “detects a
    23 triggering event” including a time triggering event, “determines information relevant

    24

    25
           7
            Defendants provide no analysis supporting that claim 9 is “representative.” Mot.
       5. It is not. For example, claim 16 recites that the advertisement comprises “static
    26 advertisement, dynamic advertisement, or default advertisement.” The Court

    27 correctly noted that “[t]he dependent claims of the ’929 Patent provide specific
       limitations, for example, relating to the timing and specifics of the triggering event
    28 and the insertion of the meta tag.” Dkt. 68 at 11.

                                                      -27-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 34 of 47 Page ID #:18794
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 to the detected triggering event,” inserts a meta tag into content information, “wherein

     2 the meta tag identifies “advertisements and relevant display requirements,” and

     3 “transmit[s] the content that includes the meta tag to the mobile device.” The ’929

     4 Patent recites specific steps using the meta tag to accomplish flexible advertisement

     5 distribution in a way that improves upon conventional wireless communications.

     6 Finjan, 879 F.3d at 1303-05 (holding the “flexible and nuanced [software-based] virus

     7 filtering” to constitute “non-abstract improvements to computer technology”); see Ex.

     8 11 at Q. 287. Against the backdrop of Section I, the ’929 claims teach a novel

     9 technological architecture to transmit data to mobile devices over a wireless

    10 network—including a meta tag in lieu of the advertisement to further save bandwidth

    11 over the wireless network and computational resources (and therefore battery usage)

    12 on the wireless device. Ex. 11 at Q. 286; Ex. 12 at Qs. 220-22.

    13         Even with this recited technical architecture, Defendants provide an inane
    14 comparison of the “meta tag” to a “put ad here” space in a newspaper. Mot. 14.

    15 Notably, Defendants provide no evidence that that the mentioned practice of a “paste

    16 up” board of an old newspaper was conventional or prior art. Id. Even if they had

    17 provided evidence, Defendants’ simplistic “put ad here” does not account for the

    18 ephemeral nature of mobile device synchronization or the overwhelming amount of

    19 information particular to the Internet, which introduced specific technical problems

    20 that did not arise in traditional contexts like newspapers. DDR Holdings, 773 F.3d at

    21 1258.    The meta tag is embedded within content information and packaged for
    22 transmission to a mobile device based on a triggering signal—a specific technical

    23 implementation that conserves bandwidth by not sending a full advertisement file.

    24 See Bascom Glob., at *1350-51 (holding eligible claims that “recite a specific, discrete

    25 implementation of the abstract idea of filtering content” because they “improve an

    26 existing technological process”); Ex. 12 at Qs. 163, 325, 326.

    27         Defendants are mistaken to rely on Bridge & Post to assert that the “meta tag”
    28 has no effect on the focus of the ’929 claims. Mot. 9-10. In this case, the Federal

                                                      -28-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 35 of 47 Page ID #:18795
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 Circuit found a method claim reciting “embedding [an] alphanumeric string in an

     2 extensible field” portion of an HTTP header to be insufficient to create an inventive

     3 concept. Bridge & Post, 2019 WL 2896449, at *8. However, the Federal Circuit

     4 reached this conclusion because HTTP headers are conventionally used to store

     5 information. Id. The ’929 Patent, however, recites a “meta tag” specifically inserted

     6 into content information by a server prior to transmission and identifies specific

     7 advertisements related to a detected triggering event—function recognized by this

     8 Court as unconventional. Dkt. 156 at 16 (finding that “the ’929 Patent does not use

     9 the term ‘meta tag’ to mean hidden, descriptive text within HTML code.”).

    10        Defendants also err in relying on IV/Erie to allege that the ’929 claims do not
    11 recite how meta tags lead to improvements in any aspect of computer technology.

    12 Mot. 24. The Federal Circuit noted in IV/Erie that merely reciting XML tags instead

    13 of other kinds of tags will not save a patent from abstraction. 850 F.3d 1315, 1328.

    14 Rather than reciting how an XML tag is implemented, the ’929 Patent instead focuses

    15 on how the usage of unique “meta tags” alter wireless communications in a way that

    16 improves bandwidth efficiency in transmission, as well as processing and battery

    17 consumption at the mobile device. Enfish, 822 F.3d at 1338; Ex. 11 at Q. 286; Ex. 12

    18 at Qs. 220-22; Almeroth Decl. ¶¶ 82-84. XML tags merely provide a fixed link to

    19 content whereas the recited meta tag enables a deferred selection of advertisement to

    20 be inserted to content. Ex. 12 at Q. 326; Almeroth Decl. at ¶ 84. As a result, the ’929

    21 Patent does not include a high-level recitation of an abstract idea, but instead recites

    22 a specific meta tag implementation the leads to tangible technical benefits in wireless

    23 communications. Ex. 11 at Q. 286; Ex. 12. at Q. 325; Almeroth Decl. ¶ 87.

    24        Defendants misconstrue Dr. Almeroth’s testimony to imply that he admitted
    25 the claimed “meta tag” could be text information, an HTML tag, or an XML tag. Mot.

    26 6-7; see App. 1. However, Dr. Almeroth was clear—“it would depend on how they’re

    27 used and what the system is and how they’re described. And I’d have to do that

    28 analysis.” Okano Ex. E at 261:3-17. He went on to explain that he did not “see

                                                      -29-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 36 of 47 Page ID #:18796
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 anything in the construction that would limit it to text[, an HTML tag, an XML tag]

     2 or not,” as the claim “doesn’t go to that level of detail.” Id. at 24:8-23, 259:10-20;

     3 see App. 1. Dr. Almeroth disagreed that there’s necessarily a link between the recited

     4 “meta tag” and specific computer languages. Id. at 250:8-23. Instead, he stated that

     5 the term “meta tag” is defined in the specification as “an embedded control sequence

     6 inserted to indicate when advertising should be inserted.” Id. at 240:3-8.

     7        As with the ’351 Patent, there are also no preemption issues with the ’929
     8 Patent claims. The ’929 Patent does not cover “any means for performing its claimed

     9 function” (Mot. 24), because the claims specifically detail how to “produc[e] a certain

    10 result, or effect” using a specific server architecture and meta tag implementation.

    11 Amdocs, 841 F.3d at 1301 (finding an invention “tied to a specific structure of various

    12 components . . . is narrowly drawn to not preempt any and all generic [treatment] of

    13 data in a similar system.”).      Defendants reliance on GoDaddy.Com LLC v. RPost
    14 Commc’ns Ltd., is inapposite.        Mot. 24; No. CV-14-00126-PHX-JAT, 2016 WL
    15 3165536, at *12 (D. Ariz. June 7, 2016), aff’d, 685 F. App’x 992 (Fed. Cir. 2017). In

    16 that case, the Federal Circuit found no inventive concept because the specification

    17 described a recited “authenticator” as “all types of apparatus” capable of performing

    18 recited functionality. Id. In contrast, the ’929 Patent describes a specific “meta tag”

    19 as “embedded control sequences that the Proxy Content Server has inserted to indicate

    20 when advertising should be inserted.” ’929 Patent at 8:32-35. As with the ’351

    21 Patent, even Defendants’ abstract idea of “collecting and sending information to a

    22 user based on the user’s location or a time of day” can be performed by other means,

    23 including those that do not require a meta tag inserted by a server into content

    24 information related to a triggering event.

    25        C.    Step 2: The ’929 Patent Claims Additional Inventive Elements
    26        For the same reasons related to the term “proxy content server,” factual disputes

    27 preclude summary judgment regarding the ’929 Patent. Aatrix, 882 F.3d at 1127 (Fed.

    28 Cir. 2018) (factual questions regarding whether term “data file” was routine and

                                                     -30-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 37 of 47 Page ID #:18797
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 conventional precluded dismissal). Defendants are wrong that the recited meta tag

     2 was previously known in the form of an HTML image tag. Mot. 25-28; Ex. 16 at

     3 195:7-17. The Court already decided that “the ’929 Patent does not use the term ‘meta

     4 tag’ to mean hidden, descriptive text within HTML code.” Dkt. 157 at 17. At the

     5 very least—particularly given that Defendants provide no expert testimony on this

     6 matter—a fact issue remains as to whether BlackBerry’s particular implementation of

     7 advertising meta tags served along with non-advertising content in response to a

     8 triggering event is an “inventive concept.” Even if the meta tag or any other element

     9 of the ’929 Patent was previously known, that does not mean they are “conventional”

    10 or “routine” for step two purposes. Berkheimer, 881 F.3d 1360, 1369 (Fed. Cir. 2018)

    11 (“The mere fact that something is disclosed in a piece of prior art, for example, does

    12 not mean it was well-understood, routine, and conventional.”).

    13        The recited meta tag provides flexibility in identifying “one or more
    14 advertisements and advertisement display requirements” related to a detected

    15 triggering event. In particular, the meta tag tailors advertisement to each mobile

    16 device based on the detected triggering event by enabling a deferred choice of

    17 advertisement. Ex. 12 at Q. 326 (“There could be scenarios where the information is

    18 not there yet and it’s, it needs to be transmitted.”); Almeroth Decl. ¶¶ 86-87. The

    19 advertisement(s) identified by the meta tag also include static, dynamic, or default

    20 advertisement information. ’929 Patent at Claim 16. In this manner the meta tag

    21 provides a flexible and unconventional solution to embed targeted advertising into

    22 displayed content, thus addressing existing technical problems in mobile device

    23 communications. Ex. 11 at Qs. 286, 287; Ex. 12 at Q. 319.

    24        Defendants ignore that the ’929 Patent recites a specific implementation of a
    25 meta tag. The Court aptly recognized that the claims require that the recited meta tag

    26 is “‘insert[ed] to’ content information [by a server], identifies information about an

    27 advertisement (including advertisement display requirements), [] is transmitted with

    28 the content information to the mobile device,” and that “the advertisement (associated

                                                     -31-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 38 of 47 Page ID #:18798
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 with the meta tag) is itself selected based on a detected triggering event comprising a

     2 time triggering event.” Dkt. 157 at 15. As a result, the indicated HTML tags do not

     3 provide the same flexibility as recited meta tags. The provided desktop related HTML

     4 image tags are written by a website developer, not inserted to content information by

     5 a server. Mot. 25-26. Nor is the information referenced by an HTML tag selected

     6 based on a detected triggering event comprising a time triggering event. Instead of

     7 providing fixed links to content as with HTML, WML, and XML tags, the recited

     8 meta tag enables a deferred selection of advertisement to be inserted to content,

     9 wherein the advertisement is relevant to a detected triggering event. ’929 Patent at

    10 14:22-31; Ex. 12 at Q. 326; Almeroth Decl. ¶¶ 84-88. WML tags are similarly

    11 inapposite—Defendants fail to provide any evidence that WML tags function in the

    12 same way as the recited meta tags of the ’929 Patent. Mot. 27-28.

    13        As with the ’351 Patent, Defendants fail to prove by clear and convincing
    14 evidence that the ordered combination lacks inventive concept. Defendants fail to

    15 provide any evidence to show that the specific ordered combination of recited

    16 elements was conventional and generic at the time of the invention in the field of

    17 network communications, or in any other field. Mot. 28; Vaporstream, 2018 WL

    18 1116530, at *6. Defendants solely provide attorney argument. Mot. 28. Moreover,

    19 Defendants argument that the recited sequence lacks inventive concept because each

    20 step inevitably leads to the next is nonsensical and lacks support in case law. Id. It’s

    21 also wrong—the abstract idea of collecting and sending information to a user can be

    22 performed without inserting a meta tag into content information.

    23 III.   THE COURT SHOULD DENY SUMMARY JUDGMENT OF
              INVALIDITY OF THE ’120 PATENT
    24
              A.    The Invention Of The ’120 Patent
    25        The ’120 Patent is directed to a specific problem that only emerged with the
    26 advent of multi-functional electronic devices. Specifically, in prior systems, users

    27 “receive[d] a notification each time an electronic message is received,” such as an

    28 auditory, visual, or physical (vibration) alert. ’120 Patent at 1:28-32. The Court found

                                                      -32-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 39 of 47 Page ID #:18799
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 that a “notification,” as used in the ’120 Patent refers to “some form of visual,

     2 auditory, or physical cue to draw attention to an incoming message that would not

     3 otherwise have been noticed, at the time of the incoming message.” Dkt. 157 at 31.

     4 While these sorts of “notifications” are useful to alerting a user to receipt of a new

     5 message, the proliferation of mobile messaging was causing these new message

     6 “notifications” to become distracting in some circumstances.                 Rosenberg Claim
     7 Construction Decl. (Dkt. 110-2) pp. 267-68 ¶ 84.               Given its unique nature, this
     8 emerging problem was specific to the field of electronic messaging. Rosenberg Decl.

     9 ¶¶ 41-48. Thus, there was a need in the art to address the distraction of incessant

    10 notifications, while still alerting the user to important or time-sensitive messages.

    11        The ’120 invention provided a specific and novel technological solution to this
    12 emerging problem by allowing users to select which messages trigger notifications,

    13 based on “message threads”—e.g., logical groupings of message conversations

    14 organized by topic of conversation or activity. ’120 Patent at 1:24-25. As taught by

    15 the ’120 Patent, threads are silenced by setting “a flag … in a data record associated

    16 with the message thread.”         Id. at 9:35-38. When a new incoming message is
    17 determined to be associated with a flagged thread, “any previously-enabled

    18 notification setting(s) may be overridden and notification module 310 may be

    19 prevented from producing notifications.” Id. at 9:35-43. Importantly, all messages

    20 are ultimately displayed in the same “inbox,” though silenced message threads are

    21 “displayed in the inbox in a different manner.” Id. at 13:28-30, claim 1. Thus, the

    22 invention of the ’120 Patent enables users to selectively silence certain notifications

    23 on a per thread basis. Rosenberg Decl. ¶¶ 32, 49. At the same time, the invention

    24 visually conveys to the user which message threads are silenced, and which are

    25 subject to a more general notification setting. Rosenberg Decl. ¶ 50.

    26        B.    Step 1: The ’120 Patent Is Directed To Patentable Subject Matter
    27        The claims of the ’120 Patent, on their face, are not directed to an abstract idea.

    28 To the contrary, the claimed invention is directed to a specific manner of using the

                                                      -33-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 40 of 47 Page ID #:18800
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 notification system and graphical interface of an electronic device to result in specific

     2 improvements in the interaction between device and user.

     3        The ’120 Patent deals with “notifications” for newly received electronic
     4 messages, and the patent claims a unique and detailed way for preventing such

     5 notifications from being provided only for certain types of newly received incoming

     6 messages. Specifically, the ’120 Patent prevents notifications only for a “selected

     7 message thread” based on “a flag stored . . . in association with the selected message

     8 thread,” and subsequently “prevent[ing] a receipt notification pertaining to [an]

     9 incoming electronic message associated with the selected message thread from being

    10 activated.” ’120 Patent, claim 1. As the claims describe, the selective prevention of

    11 a receipt notification is accomplished by “overrid[ing] a currently-enabled

    12 notification setting” after checking a specific flag. Id. These claimed features allow

    13 users to selectively silence new message notifications on a per-thread basis and thus

    14 “prevent notifications for only those message threads that the user deems the most

    15 problematic or disruptive, while allowing the user to receive notifications from other

    16 threads that the user still wants to be notified about.” Rosenberg Decl. ¶ 49.

    17        Moreover, the ’120 Patent provides a particular way in which messages
    18 belonging to such silenced message threads are visually presented to the user,

    19 requiring that such messages be displayed “in an inbox together with any message

    20 thread not flagged as silenced” while also displaying the silenced thread “in a different

    21 manner than any message thread not flagged as silenced.” ’120 Patent, claim 1;

    22 Rosenberg Decl. ¶ 50. This claimed approach of continuing to visually display the

    23 silenced thread, albeit in a different manner, “provides a user benefit by allowing a

    24 user to recall that she has flagged a conversation as muted when she views her inbox,”

    25 while still displaying the silenced thread in a visually distinctive manner. Rosenberg

    26 Decl. ¶ 58. Accordingly, the ’120 Patent is not directed to abstract subject matter, but

    27 to a concrete and specific way in which a device physically interacts with a user as

    28 well as how such a device displays specific messages to the user.

                                                      -34-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 41 of 47 Page ID #:18801
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1         Defendants overgeneralize the ’120 Patent to argue that it is directed to “the
     2 abstract idea of not being notified about new messages in a selected group or category

     3 of messages.” Defendants’ Memo at 32 (Dkt. 239-1). Based on this generalization,

     4 Defendants stretch to find an analogous brick-and-mortar model of the activity to

     5 arrive at the example of a “person tell[ing] their administrative assistant to ‘please

     6 hold calls from Joe.’” This strained analogy, and in turn Defendants’ over-abstraction

     7 of the ’120 Patent, fails for numerous reasons.

     8         First, the analogy ignores numerous claim limitations. The ’120 patent claims
     9 require that the new message is displayed in an inbox in a different manner from those

    10 message threads which are not silenced. In Facebook’s analogy, however, the person

    11 never learns of the call at all because the assistant is “holding” it. This is in some ways

    12 the opposite of the invention of the ’120 patent and ignores the improved user

    13 interface and electronic device disclosed and claimed in the ’120 patent.

    14         Second, the ’120 Patent deals with silencing notifications related to particular
    15 messaging thread. A messaging thread is a concept unique to the realm of electronic

    16 messaging with no brick-and-mortar analogue. Rosenberg Decl. ¶ 40. As the ’120

    17 Patent explains, a message thread may include a “group discussion” or “can relate to

    18 a particular matter such as a particular topic of conversation or an activity,” and each

    19 message may “be included in the same message thread.” ’120 Patent, Col. 1:25-28,

    20 1:33-34.    Defendants do not contend that message threads were a longstanding
    21 practice prior to computers or electronic messaging.

    22         Third, the receipt of incoming electronic messages, which the ’120 Patent
    23 pertains to, is fundamentally different than the receipt of a phone call. For example,

    24 in the case of an electronic message, even if a receipt notification is prevented for a

    25 received message, the message content is still received. In Defendants’ administrative

    26 assistant example, if the assistant follows the given instructions, then any call from

    27 Joe will be declined and not received. With an electronic message, however, the

    28 device still receives the message, even if there is no notification, which presents

                                                      -35-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 42 of 47 Page ID #:18802
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 additional issues not present in the realm of telephone communications, such as how

     2 to process and present a received silenced message. The ’120 Patent specifically deals

     3 with these issues of processing and presenting. Again, such functionality has no pre-

     4 computing analogue and Defendants accordingly ignore this fact in their analogy.

     5        Defendants also err in their contention that the ’120 Patent does not solve a
     6 technical problem or address any problem unique to computer technology.

     7 Defendants’ Memo at 33-34 (Dkt. 239-1).                 Instant messaging allows at-your-
     8 fingertips, near-instantaneous communications which results in the sending and

     9 receipt of a far greater number of messages, and resulting notifications, than was

    10 previously experienced with conventional messaging technologies. Rosenberg Decl.

    11 ¶¶ 36-40. The harm caused to user-attention due to the excess of receipt notifications

    12 in the context of electronic messaging is well documented in the academic literature.

    13 Rosenberg Decl. ¶¶ 41-48.          This problem of distraction is further unique to the
    14 computing environment because people use their computing devices not only for

    15 messages but to “listen to music, watch video files, play games, view picture files,

    16 surf the internet wirelessly, etc.,” so that messages on such a device cannot easily be

    17 ignored as with a call or letter. ’120 Patent at 7:60-66.

    18        The ’120 Patent solves this modern technological problem in a novel way by
    19 allowing users to select which messages do not trigger notifications, based on

    20 “message threads” grouped by, e.g., people or subject-matter. Threads are silenced by

    21 setting “a flag … in a data record associated with the message thread”; where a flag

    22 is set for an incoming message, “any previously-enabled notification setting(s) may

    23 be overridden and notification module 310 may be prevented from producing

    24 notifications.” Id. at 9:35-43. All messages reach the device, but ones belonging to

    25 “silenced” threads are “displayed in the inbox in a different manner.” Id. at 13:28-

    26 30; claim 1.      Thus, the claims “are directed to an improved user interface for
    27 computing devices” – a subject matter expressly held to be patent-eligible by Core

    28 Wireless. 880 F.3d at 1362. By allowing users to selectively override notification

                                                      -36-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 43 of 47 Page ID #:18803
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 settings and view “silenced” messages in a visually distinct way, the ’120 Patent

     2 claims “a particular manner of summarizing and presenting information in electronic

     3 devices. . . resulting in an improved user interface for electronic devices.” Id. at

     4 1362-63; see also Data Engine, 906 F.3d at 1008-1010 (Fed. Cir. 2018) (finding not

     5 abstract claims to “a specific interface and implementation for navigating complex

     6 three-dimensional spreadsheets using techniques unique to computers.”).

     7        Defendants cite unavailingly to two non-comparable cases, Intellectual
     8 Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016) (“IV/Symantec”),

     9 and IV/Erie, for the proposition that claims to filtering emails or merely collecting,

    10 classifying, or otherwise filtering data have been held abstract. Defendants’ Memo at

    11 33 (Dkt. 239-1). These cases are easily distinguishable as the ’120 Patent is not

    12 directed to collecting, classifying or filtering data. Instead, the ’120 Patent claims the

    13 silencing of further notifications for a new message when they belong to a selected

    14 thread, and doing so in a specific way—using a flag associated with the thread to

    15 selectively override a currently-enabled setting. The claims result in an improvement

    16 to the computing device that prevents new message notifications associated with the

    17 silenced thread while displaying such messages together with those for non-silenced

    18 threads but in a visually distinct way. Accordingly, the claims of the ’120 Patent are

    19 squarely non-abstract under Core Wireless and Data Engine. See Data Engine, 906

    20 F.3d at 1010 (distinguishing IV/Erie as not reciting “any specific structure or

    21 improvement of computer functionality sufficient to render the claims not abstract.”).

    22        C.      Step 2: The ’120 Patent Claims Additional Inventive Elements
    23                1.    Silencing New Message Receipt Notifications On A Per-
                            Thread Basis While Still Displaying The Message Was Not
    24                      Well-Understood, Routine, Or Conventional
    25        As BlackBerry alleged in its First Amended Complaint, a selective-silencing
    26 system that accepts all incoming messages represented “an unconventional and

    27 technological solution to an issue arising specifically in the context of electronic

    28 communications systems” and “a specific and substantial improvement over prior

                                                      -37-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 44 of 47 Page ID #:18804
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 messaging notification systems.” FAC ¶ 282. BlackBerry has now offered expert

     2 testimony, from the perspective of a POSITA, to corroborate this allegation. Prior to

     3 the ’120 Patent, preventing notifications for incoming electronic messages was

     4 performed, at most, on a wholesale basis.             That is, notifications for incoming
     5 electronic messages were provided globally, either for all newly received messages

     6 in an application or for none at all. Rosenberg Decl. ¶¶ 53-55.

     7        Defendants’ evidence does not suggest otherwise. For example, Defendants
     8 rely on documentation describing how a user of Microsoft Outlook may use

     9 conventional electronic messaging functionality to enable or disable notifications for

    10 newly received messages. Defendants’ Memo at 38 (Dkt. 239-1) (citing Jim Boyce,

    11 Microsoft Outlook Version 2002: Inside Out (2001)).                   But the conventional
    12 functionality, as depicted in this documentation, allows a user to set a global setting

    13 for all e-mails received—it does not disclose functionality to silence notifications on

    14 a per-thread basis. Rosenberg Decl. Ex. H, p. 221; Rosenberg Decl. ¶ 54. As opposed

    15 to the conventional method of globally enabling or disabling messages, the ’120

    16 Patent provided the non-routine and non-conventional functionality of allowing a user

    17 to silence new receipt notifications only for specific message threads.

    18        Defendants rely on the above documentation for the proposition that “new
    19 messages received in particular Microsoft Outlook threads or conversations can be

    20 ignored such that they do not result in new message notifications.”                  However,
    21 Defendants provide no supporting expert testimony or any support other than bare

    22 attorney argument for what such documentation discloses.                   A review of the
    23 documentation cited by Defendants shows that it makes no mention of silencing

    24 notifications.   Rather, it merely states that a user can select to “ignore” a given
    25 conversation, which merely results in “exclud[ing] those messages from [the user’s]

    26 current view.” Dkt. 241-19 at p. 317. The documentation for the Collabra Share

    27 email system likewise only discloses preventing the display of new messages for

    28 certain threads. See Dkt. 241-20 at p. 170; Rosenberg Decl. ¶ 54. Not only does this

                                                     -38-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 45 of 47 Page ID #:18805
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1 functionality fail to suggest silencing a notification as required by the ’120 claims, it

     2 also contradicts the claimed requirement that, while silencing notifications, the

     3 silenced thread be included amongst the displayed items in the users’ inbox.

     4 Rosenberg Decl. ¶ 59. Thus, even Defendants’ own evidence fails to support their

     5 assertion that silencing notifications on a per-thread basis while displaying them in an

     6 inbox together with non-silenced threads was well-understood, routine, or

     7 conventional. Rosenberg Decl. ¶¶ 54-55.

     8         Further, regardless of the disclosures in Defendants’ cited documentation,
     9 Defendants fail to provide any evidence supporting the contention that such system,

    10 or the specifically-cited functionality was well-understood, routine, or conventional.

    11 “Whether a particular technology is well-understood, routine, and conventional goes

    12 beyond what was simply known in the prior art.” Universal Electronics Inc. v. Roku,

    13 Inc., 2019 WL 1877616 (C.D. Cal. Mar. 5, 2019) (Selna, J.). Defendants make no

    14 effort to sufficient to satisfy their summary judgment burden on an issue of patent

    15 invalidity that ultimately requires proof by clear and convincing evidence.

    16         Because the functionality of selectively silencing a message thread while
    17 displaying messages belonging to a silenced thread together with non-silenced

    18 messages was not well-understood, routine, or conventional, this functionality

    19 provides an inventive concept to the ’120 Patent.

    20                2.     Defendants Fail To Consider The Claims Of The ’120 Patent
    21
                             As An Ordered Combination
               “The inventive concept inquiry requires more than recognizing that each claim
    22
         element, by itself, was known in the art.” Bascom, 827 F.3d at 1350. Defendants
    23
         have failed to provide any evidence or analysis of the ’120 Patent’s claims as an
    24
         ordered combination. Rather they provide a single paragraph, citing no evidence or
    25
         expert testimony, for the bare assertion that “[n]othing about the way elements are
    26
         combined in the claim changes their ordinary and conventional behavior or otherwise
    27
         provides an inventive concept.” Defendants’ Memo at 40 (Dkt. 239-1).
    28

                                                      -39-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 46 of 47 Page ID #:18806
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1        Defendants latch on to boilerplate language included in the patent’s
     2 specification to argue that specific combination of elements in the ’120 patent are

     3 interchangeable. Id. However, a plain reading of the patent and its claims shows that

     4 the claim’s limitations must occur in a specific order as claimed: first, a message is

     5 selected for silencing; then, in response to the selection, a flag is activated to indicate

     6 the thread has been silenced; then, a new incoming message is received and

     7 determined to belong to a message thread flagged as silenced based on the activated

     8 flag; then a currently-enabled notification setting is overridden to prevent a receipt

     9 notification and the new incoming message is displayed together with messages for

    10 non-silenced threads but in a visually distinct manner. This ordering of steps follows

    11 a set, logical flow. See e.g., Mformation Technologies, Inc. v. Research in Motion

    12 Ltd., 764 F.3d 1392, 1400 (Fed. Cir. 2014) (“As a matter of logic, a mailbox must be

    13 established before the contents of said mailbox can be transmitted.”).

    14        Therefore, contrary to Defendants’ assertions, the ’120 Patent claims a
    15 particular ordered combination. The ordered combination of the limitations of the

    16 ’120 Patent’s claims provide distinct benefits to a user beyond those provided by the

    17 limitations when considered in isolation. Rosenberg Decl. ¶¶ 57-58. Defendants,

    18 through their failure to address the ordered combination of the Patents’ limitations,

    19 have failed to meet their burden of showing by clear and convincing evidence that the

    20 ’120 Patent provides no inventive concept. See Vaporstream, 2018 WL 1116530 at

    21 *6 (“Here, Snap has failed to present any evidence showing that the specific

    22 combination of the elements performed in the specific order claimed in the patents-

    23 in-suit was conventional and generic at the time of the invention in the field of

    24 electronic messaging, or in any other field. As a result, this is an additional reason for

    25 denying Snap’s motion for summary judgment.”).

    26                                  CONCLUSION
    27        For the foregoing reasons, BlackBerry respectfully asks the Court to deny

    28 Defendants’ its Motion for Summary Judgment as described above.

                                                      -40-                 Case No. 2:18-cv-01844 GW(KSx)
               BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
Case 2:18-cv-01844-GW-KS Document 281 Filed 08/08/19 Page 47 of 47 Page ID #:18807
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

     1
         DATED: August 9, 2019                     Respectfully submitted,
     2

     3                                             QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
     4

     5                                        By       /s/ James R. Asperger
                                                     QUINN EMANUEL URQUHART &
     6
                                                     SULLIVAN, LLP
     7                                                James R. Asperger (Bar No. 83188)
                                                      jamesasperger@quinnemanuel.com
     8
                                                      865 S. Figueroa St., 10th Floor
     9                                                Los Angeles, CA 90017
                                                      Telephone: (213) 443-3000
    10
                                                      Facsimile: (213) 443-3100
    11
                                                       Kevin P.B. Johnson (Bar No. 177129)
    12
                                                       kevinjohnson@quinnemanuel.com
    13                                                 Victoria F. Maroulis (Bar No. 202603)
                                                       victoriamaroulis@quinnemanuel.com
    14
                                                       555 Twin Dolphin Drive, 5th Floor
    15                                                 Redwood Shores, CA 94065
                                                       Telephone: (650) 801-5000
    16
                                                       Facsimile: (650) 801-5100
    17
                                                     BLACKBERRY CORPORATION
    18
                                                      Edward R. McGah, Jr (SBN 97719)
    19                                                Vice President, Deputy General Counsel
                                                      41 Ticknor Place
    20
                                                      Laguna Niguel, California 92677
    21                                                Telephone: (+1) 650-581-4750
    22
                                                     Attorneys for BlackBerry Limited
    23

    24

    25

    26

    27

    28

                                                     -41-                 Case No. 2:18-cv-01844 GW(KSx)
              BLACKBERRY’S OPPOSITION TO DEFENDANTS’ COMBINED MOTION FOR SUMMARY JUDGMENT OF INVALIDITY
